Citation Nr: 1506617	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1977 to December 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in St. Petersburg, Florida.  In January 2009, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In a May 2012 decision, the Board denied service connection for an acquired psychiatric disorder, to include schizoaffective disorder and generalized anxiety disorder.  In June 2014, the Board vacated the May 2012 decision for due process reasons, and in an August 2014 Board decision, the instant matter was remanded to schedule a new Travel Board hearing at the RO before a Veterans Law Judge.  For the reasons discussed below, another remand is necessary to ensure the Veteran's due process rights are met.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and new decision from the Board that would correct any potential due process error relating to the duties of the Veterans Law Judge who presided at the January 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and to appear at a new Board hearing before a Veterans Law Judge sitting at the RO.

In an August 2014 decision, the Board remand the instant matter to the RO to schedule a Travel Board hearing before a Veterans Law Judge sitting at the RO.  The decision and cover letter were mailed to the Veteran on August 1, 2014.  On September 26, 2014, a letter was sent to the Veteran, at the same address as the August 2014 decision, informing him that the case was being returned to the Board and that he would be notified of the date and time of the new Travel Board hearing in a subsequent letter.

In October 2014, VA received an informal hearing presentation (IHP) from the Veteran's representative as to the issue on appeal.  The IHP made no mention of the outstanding Travel Board hearing request.  An inquiry seeking clarification as to whether the Veteran still sought a new Travel Board hearing was sent to the Veteran's representative in November 2014.  Prior to receiving the representative's reply, on December 2, 2014, the Veteran was sent a letter informing him that a Travel Board hearing had been scheduled for January 14, 2015.  The hearing notice was sent to the same address as the August 2014 decision and September 2014 notification letter.

The Board received a response to its November 2014 inquiry from the Veteran's representative on January 12, 2015.  The letter explained that the IHP was not intended as a waiver of the Veteran's request for a Travel Board hearing, but rather was meant to supplement the Veteran's future testimony.  Further, the representative explained that, after learning the Veteran's Travel Board hearing had been scheduled for January 14, 2015, "several attempts were made to contact the Veteran, which met with negative results."  The representative's letter is unclear as to whether such attempted communication was by telephone, mail, or both.  On January 14, 2015, the Veteran failed to appear for the scheduled Travel Board hearing.  

The record reflects that the August 2014 Board decision remanding the instant matter to the RO to schedule a Travel Board hearing was eventually returned to VA as undeliverable.  Specifically, the post office noted that the P.O. Box used by the Veteran had been closed.  As discussed above, all communications subsequent to the issuance of the August 2014 Board decision, including the December 2014 Travel Board hearing notice, were sent to this closed P.O. Box address.  

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Here, in September 2013, the Veteran requested a new Travel Board hearing pursuant to National Org. of Veterans' Advocates, Inc., 725 F.3d 1312.  The Board finds that, based upon the evidence discussed above, the Veteran did not receive notice of the scheduled January 14, 2015 Travel Board hearing from either VA or his representative.  As such, a remand is necessary to obtain the Veteran's correct address and to schedule the Veteran for a new Travel Board hearing.  Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and update the Veteran's correct mailing address.

2.  Then, at the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2014).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




